Citation Nr: 1127238	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for mild chronic anterior cruciate ligament insufficiency of the right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left knee, status post partial meniscectomy for bucket handle tear lateral meniscus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits currently sought on appeal.  The Veteran testified before the undersigned at the RO in June 2007.  The transcript was included in the record.   

In June 2008, the Board remanded the claim for additional development.  The development as requested in the June 2008 Board remand has been completed and such issues now return for appellate consideration.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board also observes that, subsequent to the issuance of the November 2009 supplemental statement of the case, the Veteran submitted an additional statement in support of his claim.  No waiver was received in connection with such evidence.  When the Board receives pertinent evidence that was not initially considered by the agency of original jurisdiction (AOJ), the evidence must be referred to the AOJ for review unless such consideration is waived.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  However, evidence is not pertinent if it has no bearing on the issue on appeal.  38 C.F.R. § 20.1304(c).  Here, the statement received is an exact duplicate of a statement previously submitted to the AOJ, prior to November 2009. Therefore, the Board finds that the additional evidence has no bearing on the appellate issues because it is either irrelevant to the instant claims or duplicative of the evidence already considered by the AOJ.  Therefore, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right knee disability has been manifested by subjective complaints of pain, swelling, and giving way, and objective findings of mild instability, joint line tenderness, and crepitus, with range of motion testing limited at most to 95 degrees flexion, and 0 degrees extension.  There was no clinical evidence of subluxation, locking, dislocation of semilunar cartilage, or ankylosis. 

2.  Since September 01, 2009, the Veteran has been shown to have X-ray evidence of arthritis with noncompensable limitation of motion. 

3.  Throughout the pendency of the appeal, the Veteran's left knee disability has been manifested by subjective complaints of pain, swelling, and giving way, and objective findings of mild instability, crepitus, and degenerative arthritis, with range of motion testing limited at most to 90 degrees flexion, and 0 degrees extension.  There was no clinical evidence of subluxation, current dislocation of semilunar cartilage, locking, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 4.17a, Diagnostic Codes (DC) 5257 (2010).

2.  Since September 1, 2009, the criteria for a separate 10 percent rating for right knee arthritis with noncompensable limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 4.17a, Diagnostic Codes (DC) 5003, 5010 (2010).

3.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee status post partial meniscectomy for bucket handle tear lateral meniscus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 4.17a, Diagnostic Codes (DC) 5003, 5010, 5259 (2010).

4.  The criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 4.17a, Diagnostic Codes (DC) 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2005 letter, sent prior to initial unfavorable AOJ decision issued in June 2005, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the March 2006 letter was issued after the initial June 2005 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in the June 2006 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Additionally, the Veteran was provided with VA examinations in April 2005 and in September 2009.  The Board notes that, at his June 2007 hearing, the Veteran alleged that the April 2005 VA examination was inadequate because the examiner relied too heavily on his subjective complaints and conducted little objective testing.  However, upon review of the examination, the Board finds that the necessary physical examination findings were made in order for the examination to be adequate for rating purposes, including range of motion testing of the knees specified in degrees, testing for functional loss on repetition, and testing for instability and strength.  Thus, the Board finds that the objective testing conducted on April 2005 VA examination is in fact adequate.  Next, in May 2011, the Veteran's representative argued that the September 2009 VA examination was inadequate for rating purposes because the examiner did not document the range of motion of the Veteran's knees in degrees and also did not state at what point the Veteran felt pain on range of motion testing.  However, upon further review of the September 2009 VA examination, the Board finds these arguments to be without merit.  Specifically, range of motion testing for both flexion and extension of the right and left knees were in fact stated in degrees, and the point at which the Veteran experienced pain on repetitive testing was also stated in degrees.  The Board therefore finds that the both the April 2005 and September 2009 examinations are adequate and also properly made findings necessary for application of the rating criteria.  Therefore, the Board concludes that further examination is not necessary. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2007 remand directives in obtaining all identified records and affording the Veteran a VA examination such that no further action is necessary in this regard. See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14 , 4.40, 4.45 (2010); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45  (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14  (2010); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Right Knee Disability

The Veteran's right knee disability has been rated 10 percent disabling under Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5299 refers to an unlisted disability of the knee.  Diagnostic Code 5257 pertains to mild instability of the knee.  38 C.F.R. § 4.71 (2010).  Diagnostic Codes 5260 and 5261, which pertain to limitation of flexion and extension of the leg, respectively, as well as Diagnostic Codes 5003 and 5010, which pertains to degenerative and traumatic arthritis, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261, 5257 (2010). 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, MRI and X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage, and no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Finally, there have been no findings of ankylosis of the knee. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

VA treatment records dated from within one year prior to the appeal period reflect that in June 2004,  the Veteran was fitted with a right knee brace for instability.

On June 2004 VA examination, the Veteran reported recurrent pain and swelling of the right knee.  He had morning pain and stiffness.  He had episodes where the knee would feel like it was slipping or giving way.  He reported that his knee pain did not prevent him from working because he did not need to be on his feet for an extended period of time.  He described flare-ups that occurred every few weeks, with pain that would last up to two to three days.  He would also at times have episodes of swelling when he would twist his knee.  Physical examination revealed extension to 0 degrees and flexion to 145 degrees.  There was discomfort on range of motion testing.  There was no additional limitation of motion after repetitive testing.  There was no redness, heat, or swelling noted.  There was some tenderness around the patellofemoral joint.  There was mild laxity on Lachman's testing. The collateral ligaments were stable to stress.  The impression was mild cruciate ligament insufficiency of the knee.  An MRI showed a possible tear at the medial meniscus and posterior horn lateral meniscus.  There was moderate joint effusion and patellar chondromalacia.  

On April 2005 VA examination, the Veteran reported that his right knee remained symptomatic.  He reported that he was able to continue working despite his right knee pain.  The knee would become aggravated by prolonged periods of weight bearing.  He used a right knee brace.  Physical examination revealed that the Veteran was able to walk around the room without his knee brace in a satisfactory pattern.  Range of motion testing revealed flexion to 145 degrees and extension o 0 degrees.  There was slight pain on motion.  There was no additional limitation of motion after repetitive testing.  There was no redness, heat, or swelling noted.  There was some tenderness at the lateral patellofemoral joint line.  There was mild laxity on Lachman's testing.  The collateral ligaments were stable.  The pivot shift was felt to be slightly positive.  X-ray of the right knee was normal.  The diagnosis was mild chronic anterior cruciate ligament insufficiency of the right knee.

In April 2006, the Veteran submitted a statement that his knee ached at all times and was often swollen.  It would sometimes take a few days for the swelling to go down.  He took medication for the pain but it did not help the feeling of his bones grinding together.

VA treatment records reflect that an April 2006 X-ray showed no abnormality.  In July 2006, he reported that his right knee would slip.  There were mild changes seen on X-ray examination of the left knee, but none was mentioned for the right knee.  Clinoril was helping somewhat.  He worse a knee brace to prevent slipping.    Physical examination showed no evidence of rotary instability.  The diagnosis was knee arthralgia. 

At his October 2006 hearing before a decision review officer, the Veteran reported that his knee was constantly painful and he experienced instability.  He took pain medication for relief.  He used a right knee brace consistently. 

At his June 2007 hearing before the Board, the Veteran stated that his right knee pain had worsened in the recent years.  He reported that it ached constantly and would twist and swell.  It was very unstable.  The knee would give way three times per week.  When it would swell, the swelling would last for a few days.  He stated that he was on his feet all day at work and that would aggravate his knee pain and swelling.  He usually wore his knee brace but would also wear ace bandages because the brace would often become itchy.  He treated the knee was a strong anti-inflammatory.  

VA treatment records reflect that in June 2007, the Veteran reported that his right knee pain had become worse than his left knee pain, but that he did not want any intervention in terms of injections or considerations of surgery.  He was able to relieve his symptoms somewhat with Sulindac.  The benefits of Supartz injections were discussed.  

On September 2009 VA examination, the Veteran reported that his right knee would give way once per week.  He denied locking of the knee.  The knee would swell.  He had not had any knee injections or any recent surgery.  He had aching and sharp pain at least once per day.  Flare-ups were brought on by a change in the weather, or prolonged standing, walking, or climbing.  Any kind of squatting or kneeling caused flare-ups.  He worse a knee brace everyday and he would treat his knee pain with pain medication, an anti-inflammatory, heat, ice, and rest.  His knee pain did interfere with his ability to work as a substance abuse counselor, but did not interfere with his activities of daily living.  Physical examination revealed that he was wearing a knee brace and had a normal gait.  After removal of the knee brace, there was tenderness at the medial and lateral joint line and infrapatellar and suprapateller joint bursa.  There was mild infrapatellar bursa crepitus.  There was no effusion.  There was no lateral laxity of the knee, but there was mild instability on Lachman's testing.  Anterior and posterior Drawer sign was negative.  Range of motion testing showed flexion to 110 degrees on the first repetition, to 100 degrees on the second repetition, and to 95 degrees on the third repetition.  There was pain throughout the testing, limited to the described numbers.  There was no swelling, redness, or other deformity.  Extension was to 0 degrees on repetitive testing.  There was a negative patellar grind test.  The medial and lateral collateral ligaments were intact to varus and vulgus stresses.  There was a negative McMurray sign.  There was no additional painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability except as noted.  X-ray examination showed mild spurring.  There was no significant change from previous X-rays.  The diagnosis was mild chronic anterior cruciate ligament insufficiency of the right knee with mild degenerative changes.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  Range of motion testing on June 2004 VA examination revealed full, or normal, extension, and flexion limited to 145 degrees.  On April 2005 VA examination, the Veteran also had extension to 0 degrees and flexion limited to 145 degrees.  On September 2009 VA examination, the Veteran had extension to 0 degrees and flexion limited to 95 degrees due to pain.  Extension limited to 0 degrees does not warrant a compensable rating.  The Board therefore finds that DC 5261 cannot serve as a basis for an increased rating in this case.  Similarly, DC 5260 cannot serve as a basis for an increased rating in this case.  The flexion of the Veteran's right knee would have to be limited to 45 degrees in order to warrant a compensable rating of 10 percent.  Here, the evidence reflects that the flexion of the Veteran's right knee has been limited to 95 degrees at worst.  Flexion to 95 degrees does not warrant a compensable rating under DC 5260.

The Board has determined that the Veteran is not entitled to a compensable rating under either DC 5260 or 5261, based upon a strict analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating under either diagnostic code, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In this case, the evidence does not support the assignment of a compensable rating under either of DC 5260 or DC 5261.

Next, the rating criteria for Diagnostic Code 5257 (other impairment of the knee) provide that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Currently, the Veteran is in receipt of a 10 percent under DC 5257 for mild instability.  The Board finds that  a higher rating under this criteria is not warranted because the evidence does not demonstrate that he suffers from moderate lateral instability or moderate recurrent subluxation of the right knee.  Specifically, although the Veteran has testified that his right knee gives way on average once per week, the objective medical evidence of record, including three VA examinations and the VA treatment records dated throughout the appeal, consistently describe his instability as mild in degree.  While there is evidence of mild laxity on Lachman's testing on each examination, the collateral ligaments were consistently found to be intact.  Further, there is no evidence of instability on varus and vulgus testing.  Accordingly, because it appears from the medical evidence that the Veteran suffers from mild ligamentous instability of the right knee, and such instability is the cause of his right knee symptoms of giving way, a 10 percent rating is appropriate. 

Beginning on September 2009 VA examination, the Veteran has been shown on X-ray examination to have mild degenerative arthritis of the right knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  Also, under Diagnostic Codes 5003 and 5010, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  In this case, since September 1, 2009, the Veteran has had noncompensable limitation of motion of his right knee with X-ray evidence of arthritis and is therefore entitled to a separate 10 percent disability rating.  He is not entitled to the separate 10 percent rating prior to September 1, 2009, because there is no indication of X-ray evidence showing arthritis prior to that date.  Specifically, no arthritis was shown on June 2004 or April 2005 X-ray.  With regard to whether the Veteran is entitled to a rating higher than 10 percent for arthritis, the Board concludes that he is not.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2010).  While the Veteran is service-connected for arthritis in two major joints, both knees, there is no evidence demonstrating that his arthritis has caused any incapacitating exacerbations.  The Veteran has stated that wearing his knee brace and taking pain medication relieves his right knee pain, and there is no evidence that he has been prescribed bed rest by a physician due to his right knee disability.  The Veteran has not described incapacitating episodes in which his right knee disability has resulted in an inability to tend to his activities of daily living or to continue employment, and a history of such exacerbations was not found on the VA examinations.  Thus, he is not entitled to a rating greater than 10 percent rating under this code.  In addition, separate 10 percent ratings for arthritis or limitation of motion of the knees, when combined with the bilateral factor, are a superior benefit to a single 20 percent rating.  38 C.F.R. § 4.25, 4.26 (2010).

The Veteran contends that his right knee disability flares up after prolonged standing or walking and any physical activity.  However, even if the Veteran does experience flare-ups of his right knee disability, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the right knee would be restricted by pain or other factors to 10 degrees extension or to 45 degrees on flexion.  Specifically, the Board is in receipt of three VA examinations that factor in findings related to any additional functional limitations on repetitive use.  On each examination, the Veteran described pain on repetitive motion, however, there were no findings of additional limitation of extension or flexion that would warrant a higher rating under DC 5260 or DC5261.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the right knee being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Left Knee Disability 

The Veteran's left knee disability has been rated 10 percent disabling under Diagnostic Code 5259.  DC 5259 pertains to symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71 (2010).  Diagnostic Code 5257, which pertains to instability, Diagnostic Code 5258, which pertains to dislocation of semilunar cartilage, Diagnostic Codes 5260 and 5261, which pertain to limitation of flexion and extension of the leg, respectively,  as well as Diagnostic Codes 5003 and 5010, which pertains to degenerative and traumatic arthritis, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2010). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed.  Additionally, there have been no findings of ankylosis of the knee. 

VA treatment records reflect that in April 2004, the Veteran was fitted with a left knee brace for instability of the knee.  He had left knee flare-ups every couple of weeks or so, sometimes lasting for up to two to three days.  

On April 2005 VA examination, the Veteran reported that his left knee remained symptomatic.  He reported that his left knee would ache and occasionally give way while he was working.  He had had to take occasional days off from work secondary to pain and swelling of the knee.  He had left knee flare-ups on a weekly basis.  The left knee felt like it was "slipping just a little on weight-bearing."  He used a left knee brace.  Physical examination revealed that the Veteran was able to walk around the room without his knee brace in a satisfactory pattern.  Range of motion testing revealed flexion to 145 degrees and extension to 0 degrees.  There was slight pain on the extremes of flexion.  There was also crepitation noted on range of motion testing.  There was no additional limitation of motion on repetitive testing.  There was tenderness at the medial joint line.  There was a positive Lachman's testing of +2.  Collateral ligaments were stable.  There was a positive pivot shift sign.  The diagnosis was arthroscopic partial lateral meniscectomy of the left knee with chronic anterior cruciate ligament insufficiency and mild degenerative joint disease. 

VA treatment records reflect that in April 2006, the Veteran had chronic left knee pain and vague symptoms of instability.  He reported that his knee hurt more laterally than medially.  The pain was made worse with activity and was partially relieved with rest.  He was taking Naproxen for relief.  He used a hinged knee brace with some benefit.  He reported that his knee "slipped out" sometimes.  Examination revealed full range of motion.  There was no definite effusion or significant joint line tenderness.  Lachman's testing was +1.  Pivot shift was negative.  Provocative testing for meniscal pathology was negative.  Given the mild instability seen on examination, an anterior cruciate ligament brace was not ordered because it was felt that such a brace would not be of a significant benefit over the currently used hinged brace.  An April 2006 MRI showed a partial tear involving the anterior cruciate ligament near its femoral attachment.  There was mild joint effusion and probable small osteochondrial defect at the medial femoral condyle with surrounding bone marrow edema.  In May 2006, the Veteran was referred for physical therapy for quadricep strengthening.  Range of motion of the leg was within normal limits.  There was no edema.  Strength was grossly 3+/5, with weak recruitment of the medial/lateral quadriceps.  In October 2006, the Veteran reported that his left knee joint felt like it was not moving correctly and would give way.  There was crepitus of both knees.  The assessment was knee arthralgia.  

At his October 2006 hearing before a decision review officer, the Veteran reported that his left knee would slip out once or twice per week.  He used a left knee brace consistently.

At his June 2007 hearing before the Board, the Veteran reported that his left knee would give way three to four times per week.  It would twist and swell, remaining swollen for two to three days.  

On September 2009 VA examination, the Veteran reported that his left knee would give way three times per week.  He denied locking of the knee.  The knee would swell.  He had not had any knee injections or any recent surgery.  He had aching and sharp pain at least once per day.  Any kind of squatting or kneeling caused flare-ups.  He wore a knee brace everyday and he would treat his knee pain with pain medication, an anti-inflammatory, heat, ice, and rest.  His knee pain did interfere with his ability to work as a substance abuse counselor due to pain, but did not interfere with his activities of daily living.  Physical examination revealed that he was wearing a knee brace and had a normal gait.  After removal of the knee brace, there was noted tenderness at the suprapatellar bursa and infrapatellar bursa area.  Range of motion testing showed flexion to 90 degrees on repetitive testing.  He was not able to go past 90 degrees due to pain.  There was no fatigability.  There was mild crepitus around the suprapatellar and infrapatellar bursa area.  There was a negative patellar grind test.  There was mild laxity on Lachman's testing and a mild anterior Drawer sign.  There was no lateral laxity.  His medial and lateral collateral ligaments were intact to varus and vulgus stresses.  McMurray's testing was negative.  The diagnosis was mild chronic anterior cruciate ligament insufficiency with X-ray evidence of mild degenerative changes. 

In this case on range of motion testing on April 2005 VA examination, the Veteran had extension to 0 degrees and flexion limited to 145 degrees.  An April 2006 VA treatment record shows normal range of motion testing.  On September 2009 VA examination, the Veteran had extension to 0 degrees and flexion limited to 90 degrees due to pain.  Extension limited to 0 degrees does not warrant a compensable rating.  The Board therefore finds that DC 5261 cannot serve as a basis for an increased rating in this case.  Similarly, DC 5260 cannot serve as a basis for an increased rating in this case.  The flexion of the Veteran's right knee would have to be limited to 45 degrees in order to warrant a compensable rating of 10 percent.  Here, the evidence reflects that the flexion of the Veteran's right knee has been limited to 90 degrees at worst.  Flexion to 90 degrees does not warrant a compensable rating under DC 5260.

The Board has determined that the Veteran is not entitled to a compensable rating under either DC 5260 or 5261, based upon a strict analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating under either diagnostic code, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In this case, the evidence does not support the assignment of a compensable rating under either of DC 5260 or DC 5261.

In this case, although the Veteran's left knee disability is currently rated as 10 percent disabling under DC 5259, because the Veteran has been shown on X-ray examination to have mild degenerative arthritis of the left knee, but noncompensable limitation of motion, the Board finds that the more appropriate diagnostic code should be DC 5003, degenerative arthritis.  In that regard, as stated above, where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  Also, under Diagnostic Codes 5003 and 5010, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003, 5010 (2010).  Accordingly, because there has been X-ray evidence of degenerative arthritis throughout the appeal period, but limitation of motion has not warranted a compensable rating, a 10 percent rating is warranted under DC 5003.

With regard to whether the Veteran is entitled to a rating higher than 10 percent for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2010).  While the Veteran is service-connected for arthritis in two major joints, both knees, for the reasons stated above, there is no evidence demonstrating that his arthritis has caused any incapacitating exacerbations.   Specifically, there is no evidence of bed rest prescribed by a physician, nor is there evidence in the treatment records or on VA examinations that flare-ups of the left knee render the Veteran incapacitated and unable to attend to the activities of daily living or to his employment.  The Veteran has not made such contentions.

With regard to whether the Veteran is entitled to a rating under DC 5257, the Board finds that a separate 10 percent rating is warranted for mild instability of the left knee joint.  In that regard, on April 2005 VA examination, Lachman's testing was positive, 2+.  On September 2009 VA examination, mild instability was found at the left knee.  Further, the Veteran has sated throughout the appeal period, to the Board and to the VA examiners, that he has suffered giving way of the left knee.  The VA treatment records reflect those complaints.  On numerous occasions, the Veteran has sought medical attention for a giving way sensation of his left knee.  Accordingly, the Board finds that a separate 10 percent rating is warranted for mild instability.   The Board finds, however, that a higher 20 percent rating is not warranted, because although the Veteran has reported very frequent episodes of giving way of the left knee, the medical evidence has consistently shown the left knee to be stable, with intact collateral ligaments.  There is no compelling objective indication of any symptomatology that he suffers from moderate ligament laxity.  On September 2009 VA examination, his instability was diagnosed as mild.  While his ligamental instability has been described as chronic, it has also been consistently diagnosed as mild in degree.

Next, Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.  However, because the Board has determined that it is more beneficial to the Veteran to be rated under DC 5003 for his symptoms of pain and limitation of motion, and in so doing granted him a separate rating under DC 5257 for symptoms of instability, a rating under DC 5259 would simply amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010); Esteban, supra..  Like DC 5003, DC 5259 is predicated upon limitation of motion, and to compensate the Veteran under both codes would doubly compensate him for the symptoms of pain and limitation of motion.  Thus, a separate rating is not available under this code. 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  While the Veteran underwent a partial lateral meniscectomy while in service in the early 1980s, there is no current evidence of dislocation of semilunar cartilage.  Additionally, there is no medical evidence of frequent episodes of "locking," pain, and effusion into the joint.  In this regard, the Veteran denied locking of the knee on September 2009 VA examination and the treatment records do not demonstrate such complaints.  Additionally, though the April 2006 MRI indicated that there was effusion of the knee joint, such effusion was described as mild. Moreover, such symptomatology, as well as the Veteran's complaints of pain, are contemplated in his 10 percent rating assigned under DC 5003.  Therefore, to assign a separate 20 percent rating under Diagnostic Code 5258 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2010); Esteban, supra.  Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5258.

The Veteran contends that his left knee disability flares up after prolonged standing or walking and any physical activity.  However, even if the Veteran does experience flare-ups of his left knee disability, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to 10 degrees extension or to 25 degrees on flexion, so as to warrant a higher rating under DC 5260 or DC 5261.  Specifically, the Board is in receipt of two VA examinations that factor in findings related to any additional functional limitations on repetitive use.  On each examination, the Veteran described pain on repetitive motion, however, there were no findings of additional limitation of extension or flexion to warrant a higher rating.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

III.  Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's right and left knee symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his left and right knee disabilities that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's left and right knee disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran is employed full-time and has not alleged that he was unemployable during the course of the appeal.  Therefore, as there is no evidence of unemployability, a TDIU is not raised by the record. 
Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's right knee disability has warranted no more than 10 percent rating for mild instability, and, since, September 1, 2009, no more than a 10 percent rating for arthritis with noncompensable limitation of motion.  The credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's left knee disability has warranted no more than a 10 percent rating for arthritis with noncompensable limitation of motion and a 10 percent rating for mild instability.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for right knee instability is denied.

A separate 10 percent rating for arthritis of the right knee with noncompensable limitation of motion, is granted.

A rating in excess of 10 percent for arthritis of the left knee with noncompensable limitation of motion is denied.

A separate 10 percent rating for left knee instability is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


